NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-15 are currently pending in the application.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 10, 12,  directed to inventions non-elected without traverse.  Accordingly, claims 9, 10 & 12 have been cancelled.  
Allowable Subject Matter
Claims 1-3, 5-8, 11, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating an auxiliary compressed air injection system in fluid communication with a combined cycle gas turbine, wherein mass flow in the auxiliary compressed air injection system at a point of injection into the gas turbine is higher when the gas turbine is not operating than when the gas turbine is operating.
Independent claims 5 & 11 are allowed for the reasons discussed in the 06/23/2021 Office Action.
Claims 2-3, 6-8, 14-15 are allowed for the same reasons as claims 1, 5, 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741